Citation Nr: 9914477	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-05 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, as secondary to service-connected left knee 
disorder.

2.  Entitlement to an increased rating for residuals, 
meniscectomy, left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 1992 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a compensable evaluation for the 
veteran's residuals of left knee meniscectomy, and from a 
December 1993 rating decision that denied service connection 
for a right knee disability as secondary to the service 
connected left knee meniscectomy.  The December 1993 rating 
decision increased the evaluation of the left knee disorder 
to 10 percent disabling.  The veteran has indicated 
disagreement with the 10 percent evaluation currently 
assigned to his left knee disorder.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim in order to ensure that it is 
as complete as possible.  38 U.S.C.A. § 5103 (West 1991).  
This duty involves obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran contends, in essence, that he is entitled to an 
increased evaluation for his service-connected left knee 
disability and for service connection for a right knee 
disability as secondary to a left knee disorder.

Service medical records reveal that the veteran was injured 
in a September 1966 helicopter crash in combat, which 
resulted in a torn left lateral meniscus.  His June 1967 
separation examination noted the injury on examination of the 
knees.

In April 1970 the veteran underwent arthrotomy surgery, with 
excision of a torn medial meniscus.

By rating decision of June 1973, service connection was 
granted for residuals of a left knee meniscectomy and a 
noncompensable evaluation was assigned.  The noncompensable 
evaluation was confirmed and continued in subsequent rating 
decisions, including the December 1992 decision currently on 
appeal.  The evaluation was increased to 10 percent disabling 
in the December 1993 rating decision.

Private medical records from  December 1992 to February 1993 
revealed the veteran to present with pain in both knees upon 
standing for less than one hour.  He was using a knee brace 
which helped somewhat at that time.  A history of medial 
meniscectomy in the right knee in 1975 was noted as well.

The report from a VA examination conducted in May 1993 
revealed the veteran to complain of left knee pain while 
standing for only a few minutes.  The veteran also alleged 
that he since he favored his left knee so much, he was 
starting to have right knee problems.  The left knee was 
noted to have a full range of motion, but with pain on the 
last 10 to 20 degrees of flexion, and there was tenderness, 
but not swelling.  He was noted to slightly favor the left 
knee while walking.  He also could not perform a deep knee 
bend normally on the left knee, due to pain.  A well-healed 
surgical scar on the left knee was noted.  The right knee was 
noted to also have a well healed surgical scar, but no 
medical opinion was rendered regarding whether any right knee 
pathology was in any way related to the service connected 
left knee injury.  Diagnoses included status post medial 
meniscectomy left knee with joint space narrowing and status 
post medial meniscectomy, right knee.

Upon review of the evidence, the Board finds that further 
development is warranted.  Nearly six years have passed since 
the most recent VA examination addressing the veteran's left 
knee disorder was conducted in May 1993.  The Board notes 
that another VA examination conducted in February 1994 was a 
stomach disorders evaluation that only discussed the knee 
problems as they related to his stomach disorder.  This 
examination noted that the veteran took anti-inflammatory 
medications on a long-term basis for his knee problems.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the fulfillment of the statutory duty 
to assist includes the conduct of a through and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Furthermore, a medical opinion is needed to determine whether 
the veteran's current right knee complaints are related to 
his left knee disability, as the veteran has alleged.  The 
veteran was noted to favor the left knee while walking in the 
May 1993 VA examination.

The Board notes that in Allen v. Brown, 7 Vet. App. 439 
(1995), the Court has held that the term "disability" as used 
in 38 U.S.C.A. § 1110 (West 1991), refers to impairment of 
earning capacity, and that such definition of disability 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  Thus, pursuant to 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  The RO should consider this guidance in 
readjudicating the veteran's claim for service connection for 
a right knee injury as secondary to the service connected 
left knee disorder.

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following action:

1. The RO should review the claims file 
to determine the dates of treatment and 
facilities where the veteran has 
reportedly received treatment for his 
service connected left knee disability 
and nonservice-connected right knee 
disabilities, and also contact the 
veteran and request the names and 
addresses of all health care providers 
who have seen the veteran for these 
problems since 1993.  The RO, after 
obtaining the necessary authorizations, 
if necessary, should then obtain all 
medical records (legible and complete), 
not now in the claims file, for the 
evaluation and treatment of the veteran's 
claimed disabilities, and associate them 
with the file.  If the search for these 
records has negative results, the claims 
file should be properly documented to 
indicate the reason these records were 
not obtained.

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to ascertain the current 
nature and extent of  his left knee 
meniscectomy residuals.  All indicated 
tests should be accomplished and all 
clinical findings and subjective 
complaints should be reported in detail.  
The claims folder should be provided to 
the examiner prior to the examination.  
In conducting the examination, the 
examiner should specifically describe 
any objective findings of pain, weakened 
movement, excess fatigability or 
incoordination of the left knee 
referable to the veteran's left knee 
injury residuals.  The examiner should 
indicate all pertinent ranges of active 
motion in degrees.  The examiner should 
also describe functional loss that is 
due to pain from the service-connected 
disorder, to include, but not limited 
to, restriction in range of motion due 
to pain.

The examiner is requested to offer an 
opinion as to whether the veteran 
currently has any right knee disability 
and if so, whether it is at least at 
likely as not that any of disability of 
the right knee is causally related to the 
left knee disability sustained by the 
veteran in service, or whether such 
disabilities are unrelated to left knee 
disability.  If such a distinction cannot 
be made, that fact should be noted.  A 
complete rationale should be given for 
each opinion and conclusion expressed, 
and, to the extent possible, the 
questions raised in the body of this 
remand should be answered.  If the 
examiner is unable to provide the 
requested opinion, the reason should be 
adequately stated.
 
3.  When the aforementioned examination 
has been completed, the case should be 
reviewed by the RO.  To this end, the RO 
should evaluate the veteran's increased 
rating claim under 38 C.F.R. § 4.71a 
(1998), to include consideration of all 
applicable diagnostic codes, and if 
arthritis is diagnosed as a service 
connected knee disorder, to include 
VAOPGCPREC 23-97.  In readjudicating the 
secondary service connection claim, the 
RO should consider the guidance provided 
by the Court in Allen, supra, as set 
forth above.  This review should include 
consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1998) and all 
information added to the file since the 
last supplemental statement of the case.

If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which provides adequate notice 
of all actions taken by the RO subsequent 
to the issuance of the prior 
supplemental/statement of the case.  The 
appellant must then be afforded an 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


